Exhibit 10.4

UTSTARCOM, INC.

2006 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK

Unless otherwise defined herein, the terms defined in the 2006 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock (the “Notice of Grant”) and Terms and Conditions of Restricted
Stock Grant, attached hereto as Exhibit A (together, the “Restricted Stock
Agreement” or the “Agreement”).

Participant:

Address:

Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, as follows:

Grant Number

                                             

 

 

Date of Grant

                                             

 

 

Vesting Commencement Date

                                             

 

 

Number of Shares of Restricted Stock

                                             

 

 

[Exercise Price Per Share

$                                          ]

 

 

Term/Expiration Date

                                             

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock shall vest and the Company’s right to repurchase the
Restricted Stock shall lapse in accordance with the following schedule:

[Insert Vesting Schedule Here]

[PARTICIPANT MUST PURCHASE THE SHARES BEFORE THE EXPIRATION DATE OR THE
RESTRICTED STOCK AWARD WILL TERMINATE AND PARTICIPANT WILL HAVE NO FURTHER RIGHT
TO PURCHASE THE SHARES.]

  


--------------------------------------------------------------------------------




 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award is granted under and
governed by the terms and conditions of the Plan and the attached Terms and
Conditions of Restricted Stock Grant, both of which are made a part of this
document.

PARTICIPANT:

 

UTSTARCOM, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

 

 

 

Print Name

 

Title

 

 

2


--------------------------------------------------------------------------------




 

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT


1.             [PURCHASE OF STOCK.   THE COMPANY HEREBY AGREES TO SELL TO
PARTICIPANT AND PARTICIPANT HEREBY AGREES TO PURCHASE THE NUMBER OF SHARES OF
THE COMPANY’S COMMON STOCK (THE “RESTRICTED STOCK”), AT THE PER SHARE PURCHASE
PRICE AND AS OTHERWISE DESCRIBED IN THE NOTICE OF GRANT. THE PURCHASE PRICE FOR
THE RESTRICTED STOCK, IF ANY, MAY BE PAID BY DELIVERY TO THE COMPANY AT THE TIME
OF EXECUTION OF THIS AGREEMENT OF CASH, A CHECK, OR SOME COMBINATION THEREOF,
TOGETHER WITH ANY APPLICABLE WITHHOLDING TAXES.]

[OR]

[Grant.   The Company hereby grants to Participant under the Plan for past
services and as a separate incentive in connection with his or her services and
not in lieu of any salary or other compensation for his or her services, an
Award of Shares of Restricted Stock, subject to all of the terms and conditions
in this Agreement and the Plan.]


2.             ESCROW OF SHARES.


(A)           ALL SHARES OF RESTRICTED STOCK WILL, UPON EXECUTION OF THIS
AGREEMENT, BE DELIVERED AND DEPOSITED WITH AN ESCROW HOLDER DESIGNATED BY THE
COMPANY (THE “ESCROW HOLDER”). THE SHARES OF RESTRICTED STOCK WILL BE HELD BY
THE ESCROW HOLDER UNTIL SUCH TIME AS THE SHARES OF RESTRICTED STOCK VEST OR THE
DATE PARTICIPANT CEASES TO BE A SERVICE PROVIDER.


(B)           THE ESCROW HOLDER WILL NOT BE LIABLE FOR ANY ACT IT MAY DO OR OMIT
TO DO WITH RESPECT TO HOLDING THE SHARES OF RESTRICTED STOCK IN ESCROW WHILE
ACTING IN GOOD FAITH AND IN THE EXERCISE OF ITS JUDGMENT.


(C)           UPON PARTICIPANT’S TERMINATION AS A SERVICE PROVIDER FOR ANY
REASON, THE ESCROW HOLDER, UPON RECEIPT OF WRITTEN NOTICE OF SUCH TERMINATION,
WILL TAKE ALL STEPS NECESSARY TO ACCOMPLISH THE TRANSFER OF THE UNVESTED SHARES
OF RESTRICTED STOCK TO THE COMPANY. PARTICIPANT HEREBY APPOINTS THE ESCROW
HOLDER WITH FULL POWER OF SUBSTITUTION, AS PARTICIPANT’S TRUE AND LAWFUL
ATTORNEY-IN-FACT WITH IRREVOCABLE POWER AND AUTHORITY IN THE NAME AND ON BEHALF
OF PARTICIPANT TO TAKE ANY ACTION AND EXECUTE ALL DOCUMENTS AND INSTRUMENTS,
INCLUDING, WITHOUT LIMITATION, STOCK POWERS WHICH MAY BE NECESSARY TO TRANSFER
THE CERTIFICATE OR CERTIFICATES EVIDENCING SUCH UNVESTED SHARES OF RESTRICTED
STOCK TO THE COMPANY UPON SUCH TERMINATION.


(D)           THE ESCROW HOLDER WILL TAKE ALL STEPS NECESSARY TO ACCOMPLISH THE
TRANSFER OF SHARES OF RESTRICTED STOCK TO PARTICIPANT AFTER THEY VEST FOLLOWING
PARTICIPANT’S REQUEST THAT THE ESCROW HOLDER DO SO.


(E)           SUBJECT TO THE TERMS HEREOF, PARTICIPANT WILL HAVE ALL THE RIGHTS
OF A SHAREHOLDER WITH RESPECT TO THE SHARES WHILE THEY ARE HELD IN ESCROW,
INCLUDING WITHOUT LIMITATION, THE RIGHT TO VOTE THE SHARES AND TO RECEIVE ANY
CASH DIVIDENDS DECLARED THEREON.


(F)            IN THE EVENT OF ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN
THE FORM OF CASH, SHARES, OTHER SECURITIES, OR OTHER PROPERTY),
RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT,

3


--------------------------------------------------------------------------------




 


REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION,
REPURCHASE, OR EXCHANGE OF SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER
CHANGE IN THE CORPORATE STRUCTURE OF THE COMPANY AFFECTING THE SHARES, THE
SHARES OF RESTRICTED STOCK WILL BE INCREASED, REDUCED OR OTHERWISE CHANGED, AND
BY VIRTUE OF ANY SUCH CHANGE PARTICIPANT WILL IN HIS OR HER CAPACITY AS OWNER OF
UNVESTED SHARES OF RESTRICTED STOCK BE ENTITLED TO NEW OR ADDITIONAL OR
DIFFERENT SHARES OF STOCK, CASH OR SECURITIES (OTHER THAN RIGHTS OR WARRANTS TO
PURCHASE SECURITIES); SUCH NEW OR ADDITIONAL OR DIFFERENT SHARES, CASH OR
SECURITIES WILL THEREUPON BE CONSIDERED TO BE UNVESTED SHARES OF RESTRICTED
STOCK AND WILL BE SUBJECT TO ALL OF THE CONDITIONS AND RESTRICTIONS WHICH WERE
APPLICABLE TO THE UNVESTED SHARES OF RESTRICTED STOCK PURSUANT TO THIS
AGREEMENT. IF PARTICIPANT RECEIVES RIGHTS OR WARRANTS WITH RESPECT TO ANY
UNVESTED SHARES OF RESTRICTED STOCK, SUCH RIGHTS OR WARRANTS MAY BE HELD OR
EXERCISED BY PARTICIPANT, PROVIDED THAT UNTIL SUCH EXERCISE ANY SUCH RIGHTS OR
WARRANTS AND AFTER SUCH EXERCISE ANY SHARES OR OTHER SECURITIES ACQUIRED BY THE
EXERCISE OF SUCH RIGHTS OR WARRANTS WILL BE CONSIDERED TO BE UNVESTED SHARES OF
RESTRICTED STOCK AND WILL BE SUBJECT TO ALL OF THE CONDITIONS AND RESTRICTIONS
WHICH WERE APPLICABLE TO THE UNVESTED SHARES OF RESTRICTED STOCK PURSUANT TO
THIS AGREEMENT. THE ADMINISTRATOR IN ITS ABSOLUTE DISCRETION AT ANY TIME MAY
ACCELERATE THE VESTING OF ALL OR ANY PORTION OF SUCH NEW OR ADDITIONAL SHARES OF
STOCK, CASH OR SECURITIES, RIGHTS OR WARRANTS TO PURCHASE SECURITIES OR SHARES
OR OTHER SECURITIES ACQUIRED BY THE EXERCISE OF SUCH RIGHTS OR WARRANTS.


(G)           THE COMPANY MAY INSTRUCT THE TRANSFER AGENT FOR ITS COMMON STOCK
TO PLACE A LEGEND ON THE CERTIFICATES REPRESENTING THE RESTRICTED STOCK OR
OTHERWISE NOTE ITS RECORDS AS TO THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS
AGREEMENT.


3.             VESTING SCHEDULE/PERIOD OF RESTRICTION.   EXCEPT AS PROVIDED IN
SECTION 4, AND SUBJECT TO SECTION 5, THE SHARES OF RESTRICTED STOCK AWARDED BY
THIS AGREEMENT WILL VEST IN ACCORDANCE WITH THE VESTING PROVISIONS SET FORTH IN
THE NOTICE OF GRANT. SHARES OF RESTRICTED STOCK SCHEDULED TO VEST ON A CERTAIN
DATE OR UPON THE OCCURRENCE OF A CERTAIN CONDITION WILL NOT VEST IN PARTICIPANT
IN ACCORDANCE WITH ANY OF THE PROVISIONS OF THIS AGREEMENT, UNLESS PARTICIPANT
WILL HAVE BEEN CONTINUOUSLY A SERVICE PROVIDER FROM THE DATE OF GRANT UNTIL THE
DATE SUCH VESTING OCCURS.


4.             ADMINISTRATOR DISCRETION.   THE ADMINISTRATOR, IN ITS DISCRETION,
MAY ACCELERATE THE VESTING OF THE BALANCE, OR SOME LESSER PORTION OF THE
BALANCE, OF THE UNVESTED RESTRICTED STOCK AT ANY TIME, SUBJECT TO THE TERMS OF
THE PLAN. IF SO ACCELERATED, SUCH RESTRICTED STOCK WILL BE CONSIDERED AS HAVING
VESTED AS OF THE DATE SPECIFIED BY THE ADMINISTRATOR.


5.             FORFEITURE.   NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS
AGREEMENT, THE BALANCE OF THE SHARES OF RESTRICTED STOCK THAT HAVE NOT VESTED AT
THE TIME OF PARTICIPANT’S TERMINATION AS A SERVICE PROVIDER FOR ANY REASON WILL
BE FORFEITED AND AUTOMATICALLY TRANSFERRED TO AND REACQUIRED BY THE COMPANY AT
NO COST TO THE COMPANY UPON THE DATE OF SUCH TERMINATION. PARTICIPANT WILL NOT
BE ENTITLED TO A REFUND OF THE PRICE PAID FOR THE SHARES OF RESTRICTED STOCK, IF
ANY, RETURNED TO THE COMPANY PURSUANT TO THIS SECTION 5. PARTICIPANT HEREBY
APPOINTS THE ESCROW AGENT WITH FULL POWER OF SUBSTITUTION, AS PARTICIPANT’S TRUE
AND LAWFUL ATTORNEY-IN-FACT WITH IRREVOCABLE POWER AND AUTHORITY IN THE NAME AND
ON BEHALF OF PARTICIPANT TO TAKE ANY ACTION AND EXECUTE ALL DOCUMENTS AND
INSTRUMENTS, INCLUDING, WITHOUT LIMITATION, STOCK POWERS WHICH MAY BE NECESSARY
TO TRANSFER THE CERTIFICATE OR CERTIFICATES EVIDENCING SUCH UNVESTED SHARES TO
THE COMPANY UPON SUCH TERMINATION OF SERVICE.

4


--------------------------------------------------------------------------------




 


6.             DEATH OF PARTICIPANT.   ANY DISTRIBUTION OR DELIVERY TO BE MADE
TO PARTICIPANT UNDER THIS AGREEMENT WILL, IF PARTICIPANT IS THEN DECEASED, BE
MADE TO THE ADMINISTRATOR OR EXECUTOR OF PARTICIPANT’S ESTATE. ANY SUCH
ADMINISTRATOR OR EXECUTOR MUST FURNISH THE COMPANY WITH (A) WRITTEN NOTICE OF
HIS OR HER STATUS AS TRANSFEREE, AND (B) EVIDENCE SATISFACTORY TO THE COMPANY TO
ESTABLISH THE VALIDITY OF THE TRANSFER AND COMPLIANCE WITH ANY APPLICABLE LAWS
PERTAINING TO SAID TRANSFER.


7.             WITHHOLDING OF TAXES.   NOTWITHSTANDING ANY CONTRARY PROVISION OF
THIS AGREEMENT, NO CERTIFICATE REPRESENTING THE SHARES OF RESTRICTED STOCK MAY
BE RELEASED FROM THE ESCROW ESTABLISHED PURSUANT TO SECTION 5, UNLESS AND UNTIL
SATISFACTORY ARRANGEMENTS (AS DETERMINED BY THE ADMINISTRATOR) WILL HAVE BEEN
MADE BY PARTICIPANT WITH RESPECT TO THE PAYMENT OF INCOME AND EMPLOYMENT TAXES
WHICH THE COMPANY DETERMINES MUST BE WITHHELD WITH RESPECT TO SUCH SHARES. TO
THE EXTENT DETERMINED APPROPRIATE BY THE COMPANY IN ITS DISCRETION, IT SHALL
HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO SATISFY ANY TAX WITHHOLDING
OBLIGATIONS BY REDUCING THE NUMBER OF SHARES OTHERWISE DELIVERABLE TO
PARTICIPANT. IF PARTICIPANT FAILS TO MAKE SATISFACTORY ARRANGEMENTS FOR THE
PAYMENT OF ANY REQUIRED TAX WITHHOLDING OBLIGATIONS HEREUNDER AT THE TIME ANY
APPLICABLE SHARES OTHERWISE ARE SCHEDULED TO VEST PURSUANT TO SECTIONS 3 OR 4,
PARTICIPANT WILL PERMANENTLY FORFEIT SUCH SHARES AND THE SHARES WILL BE RETURNED
TO THE COMPANY AT NO COST TO THE COMPANY.


8.             RIGHTS AS STOCKHOLDER.   NEITHER PARTICIPANT NOR ANY PERSON
CLAIMING UNDER OR THROUGH PARTICIPANT WILL HAVE ANY OF THE RIGHTS OR PRIVILEGES
OF A STOCKHOLDER OF THE COMPANY IN RESPECT OF ANY SHARES DELIVERABLE HEREUNDER
UNLESS AND UNTIL CERTIFICATES REPRESENTING SUCH SHARES WILL HAVE BEEN ISSUED,
RECORDED ON THE RECORDS OF THE COMPANY OR ITS TRANSFER AGENTS OR REGISTRARS, AND
DELIVERED TO PARTICIPANT OR THE ESCROW AGENT. EXCEPT AS PROVIDED IN
SECTION 2(F), AFTER SUCH ISSUANCE, RECORDATION AND DELIVERY, PARTICIPANT WILL
HAVE ALL THE RIGHTS OF A STOCKHOLDER OF THE COMPANY WITH RESPECT TO VOTING SUCH
SHARES AND RECEIPT OF DIVIDENDS AND DISTRIBUTIONS ON SUCH SHARES.


9.             NO GUARANTEE OF CONTINUED SERVICE.   PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.


10.           ADDRESS FOR NOTICES.   ANY NOTICE TO BE GIVEN TO THE COMPANY UNDER
THE TERMS OF THIS AGREEMENT WILL BE ADDRESSED TO THE COMPANY AT UTSTARCOM, INC.,
1275 HARBOR BAY

5


--------------------------------------------------------------------------------





 


PARKWAY, SUITE 100, ALAMEDA, CA 94502, OR AT SUCH OTHER ADDRESS AS THE COMPANY
MAY HEREAFTER DESIGNATE IN WRITING.


11.           GRANT IS NOT TRANSFERABLE.   EXCEPT TO THE LIMITED EXTENT PROVIDED
IN SECTION 6 ABOVE, THE UNVESTED SHARES SUBJECT TO THIS GRANT AND THE RIGHTS AND
PRIVILEGES CONFERRED HEREBY WILL NOT BE TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED IN ANY WAY (WHETHER BY OPERATION OF LAW OR OTHERWISE) AND WILL NOT
BE SUBJECT TO SALE UNDER EXECUTION, ATTACHMENT OR SIMILAR PROCESS. UPON ANY
ATTEMPT TO TRANSFER, ASSIGN, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF ANY
UNVESTED SHARES OF RESTRICTED STOCK SUBJECT TO THIS GRANT, OR ANY RIGHT OR
PRIVILEGE CONFERRED HEREBY, OR UPON ANY ATTEMPTED SALE UNDER ANY EXECUTION,
ATTACHMENT OR SIMILAR PROCESS, THIS GRANT AND THE RIGHTS AND PRIVILEGES
CONFERRED HEREBY IMMEDIATELY WILL BECOME NULL AND VOID.


12.           BINDING AGREEMENT.   SUBJECT TO THE LIMITATION ON THE
TRANSFERABILITY OF THIS GRANT CONTAINED HEREIN, THIS AGREEMENT WILL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE HEIRS, LEGATEES, LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


13.           ADDITIONAL CONDITIONS TO RELEASE FROM ESCROW.   THE COMPANY WILL
NOT BE REQUIRED TO ISSUE ANY CERTIFICATE OR CERTIFICATES FOR SHARES HEREUNDER OR
RELEASE SUCH SHARES FROM THE ESCROW ESTABLISHED PURSUANT TO SECTION 2 PRIOR TO
FULFILLMENT OF ALL THE FOLLOWING CONDITIONS: (A) THE ADMISSION OF SUCH SHARES TO
LISTING ON ALL STOCK EXCHANGES ON WHICH SUCH CLASS OF STOCK IS THEN LISTED;
(B) THE COMPLETION OF ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES
UNDER ANY STATE OR FEDERAL LAW OR UNDER THE RULINGS OR REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER GOVERNMENTAL REGULATORY BODY,
WHICH THE ADMINISTRATOR WILL, IN ITS ABSOLUTE DISCRETION, DEEM NECESSARY OR
ADVISABLE; (C) THE OBTAINING OF ANY APPROVAL OR OTHER CLEARANCE FROM ANY STATE
OR FEDERAL GOVERNMENTAL AGENCY, WHICH THE ADMINISTRATOR WILL, IN ITS ABSOLUTE
DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE; AND (D) THE LAPSE OF SUCH
REASONABLE PERIOD OF TIME FOLLOWING THE DATE OF GRANT OF THE RESTRICTED STOCK AS
THE ADMINISTRATOR MAY ESTABLISH FROM TIME TO TIME FOR REASONS OF ADMINISTRATIVE
CONVENIENCE.


14.           PLAN GOVERNS.   THIS AGREEMENT IS SUBJECT TO ALL TERMS AND
PROVISIONS OF THE PLAN. IN THE EVENT OF A CONFLICT BETWEEN ONE OR MORE
PROVISIONS OF THIS AGREEMENT AND ONE OR MORE PROVISIONS OF THE PLAN, THE
PROVISIONS OF THE PLAN WILL GOVERN. CAPITALIZED TERMS USED AND NOT DEFINED IN
THIS AGREEMENT WILL HAVE THE MEANING SET FORTH IN THE PLAN.


15.           ADMINISTRATOR AUTHORITY.   THE ADMINISTRATOR WILL HAVE THE POWER
TO INTERPRET THE PLAN AND THIS AGREEMENT AND TO ADOPT SUCH RULES FOR THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT
THEREWITH AND TO INTERPRET OR REVOKE ANY SUCH RULES (INCLUDING, BUT NOT LIMITED
TO, THE DETERMINATION OF WHETHER OR NOT ANY SHARES OF RESTRICTED STOCK HAVE
VESTED). ALL ACTIONS TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY
THE ADMINISTRATOR IN GOOD FAITH WILL BE FINAL AND BINDING UPON PARTICIPANT, THE
COMPANY AND ALL OTHER INTERESTED PERSONS. NO INDIVIDUAL SERVING AS THE
ADMINISTRATOR (EITHER SERVING ALONE OR WITH OTHER INDIVIDUALS) WILL BE
PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD
FAITH WITH RESPECT TO THE PLAN OR THIS AGREEMENT.


16.           CAPTIONS.   CAPTIONS PROVIDED HEREIN ARE FOR CONVENIENCE ONLY AND
ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THIS
AGREEMENT.

6


--------------------------------------------------------------------------------




 


17.           AGREEMENT SEVERABLE.   IN THE EVENT THAT ANY PROVISION IN THIS
AGREEMENT WILL BE HELD INVALID OR UNENFORCEABLE, SUCH PROVISION WILL BE
SEVERABLE FROM, AND SUCH INVALIDITY OR UNENFORCEABILITY WILL NOT BE CONSTRUED TO
HAVE ANY EFFECT ON, THE REMAINING PROVISIONS OF THIS AGREEMENT.


18.           MODIFICATIONS TO THE AGREEMENT.   THIS AGREEMENT CONSTITUTES THE
ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS COVERED. PARTICIPANT
EXPRESSLY WARRANTS THAT HE OR SHE IS NOT ACCEPTING THIS AGREEMENT IN RELIANCE ON
ANY PROMISES, REPRESENTATIONS, OR INDUCEMENTS OTHER THAN THOSE CONTAINED HEREIN.
MODIFICATIONS TO THIS AGREEMENT OR THE PLAN CAN BE MADE ONLY IN AN EXPRESS
WRITTEN CONTRACT EXECUTED BY A DULY AUTHORIZED OFFICER OF THE COMPANY.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR THIS AGREEMENT, THE
COMPANY RESERVES THE RIGHT TO REVISE THIS AGREEMENT AS IT DEEMS NECESSARY OR
ADVISABLE, IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF PARTICIPANT, TO
COMPLY WITH SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) OR TO OTHERWISE AVOID IMPOSITION OF ANY ADDITIONAL TAX OR INCOME
RECOGNITION UNDER SECTION 409A OF THE CODE IN CONNECTION TO THIS AWARD OF
RESTRICTED STOCK.


19.           AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN.   BY ACCEPTING
THIS AWARD, PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE HAS RECEIVED A
RESTRICTED STOCK AWARD UNDER THE PLAN, AND HAS RECEIVED, READ AND UNDERSTOOD A
DESCRIPTION OF THE PLAN. PARTICIPANT UNDERSTANDS THAT THE PLAN IS DISCRETIONARY
IN NATURE AND MAY BE AMENDED, SUSPENDED OR TERMINATED BY THE COMPANY AT ANY
TIME.


20.           NOTICE OF GOVERNING LAW.   THIS RESTRICTED STOCK AWARD WILL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

7


--------------------------------------------------------------------------------